IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 IN RE: FORTIETH STATEWIDE                     : Nos. 112 and 113 WM 2018
 INVESTIGATING GRAND JURY                      :
                                               :
                                               :
 PETITIONS OF: V.M.                            :


                                        ORDER



PER CURIAM

      AND NOW, this 14th day of December, 2018, in consideration of the Petitions for

Review, the temporary redaction of Petitioner’s name and other identifying information

from Report 1 of the Fortieth Statewide Investigating Grand Jury is made permanent. See

In re Fortieth Statewide Investigating Grand Jury, 190 A.3d 560 (Pa. 2018); In re Fortieth

Statewide Investigating Grand Jury, 2018 WL _________ (Pa. Dec. 3, 2018).

      Jurisdiction is relinquished.

      The instant order is unsealed.